DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2011 has been entered.
 
Status of the Claims
Claims 5-6 have been cancelled. 
Claims 1-4 and 7-20 are pending and stand rejected. 









Response to Arguments
	Applicant’s arguments pertaining to the rejection of claims 9 and 11 under 35 USC 112(a) have been fully considered in view of the accompanying amendments and are persuasive. The rejection has been withdrawn. 
	
	Applicant’s arguments made with respect to the rejection under 35 USC 101 have been fully considered but are not persuasive. 
	Applicant initially argues beginning on page 9 that the claims do not recite an abstract idea under prong 1 of step 2A. As discussed previously, the claims continue to recite a series of steps which support the commercial activity of determining and displaying a recommended item to a customer. While the claims do recite features such as extracting a feature vector and calculating a correlation level based on vector similarity, these operations clearly form part of the process for determining the recommendation. That is, they do not direct themselves to some inventive concept that would be considered separate from the abstract idea itself. The mere fact that these elements seem complex does not make them any less abstract. Moreover, the claims set forth no specificity with respect to how the extraction may occur. This broad recitation only acts for form part of the abstract process, or at best some mental analysis to be performed in support of the recommendation procedure. 
	Furthermore, it is also pertinent to note that the courts have declined to define abstract ideas, other than by example. The MPEP now sets forth enumerated groupings rooted in Supreme and Federal Circuit Court precedent and shifts from the former case-comparison approach that required examiners to rely on individual judicial cases when determining whether a claim recites an abstract idea (see: MPEP 2106.04(a)). The comparison made is to the enumerated groupings/subgroupings, not a singular comparison to any exemplary court decision. The Examiner disagrees that the claims are “in stark contrast” to those decisions referenced on page 11 of the Remarks, as the comparison is not directly to 
	As the limitations emphasized previously and below clearly form part of the abstract procedure for recommending items, the claims are understood to recite an abstract idea. Applicant’s claims – at best – set forth a complex way of recommending items that is considered abstract. 
	Turning to Applicant’s arguments regarding prong 2, the Examiner again disagrees. On page 12, Applicant argues that the claims “impose meaningful limits on the claimed features”, relying on the amendments of “using a camera” and “using a display”. These elements, however, are only broadly recited such that they represent little more than merely using generic computing components to collect and display data. They are, at best, extra-solution activity performed by generic computing components, and do not impose meaningful limits on the claims such that the claims are integrated into a practical application. 
On page 13, Applicant also argues reflect an improvement in the functioning of the computer, or an improvement to another technology or technical field. Applicant then alleges that the claims improve the field of pattern recognition, computer vision, and personalized product and service recommendation. While the Examiner may agree that some improvement may be provided by the claims, the improvement is to the commercial process itself (i.e., the item recommendation) rather than any underlying technology or technical field. The claims do not speak to any improvement to “computer vision” or “pattern recognition” – even assuming arguendo these represent technical fields or other technologies. To the contrary, the claims merely utilize generic computing technology to perform the abstract idea, and any “pattern recognition” or the like in the claims is recited as part of the abstract idea and only in a broad, non-technical manner. Furthermore, the specification also does not arguendo the specification envisioned some technical improvement, the claims as written do not reflect any such improvement. 
	Considered both individually or as a whole, the claims do not reflect an improvement in the functioning of the computer, or an improvement to another technology or technical field, though they may reflect an improvement to the commercial process of recommendations. 
	In view of the above, the rejection under 35 USC 101 is maintained below; however, in an effort to provide more detailed feedback and expedite prosecution, the Examiner has provided a proposed amendment to address these issues below (see heading: Proposed Amendment). 

Applicant’s arguments with respect to the rejections under 35 USC 103 have been fully considered and are persuasive. For further details, see the discussion below under the heading Allowable Subject Matter. 


Proposed Amendment
	An amendment is proposed below to place claim 1 in condition for allowance. The specific technique for image segmentation, which enables the subsequent analysis for recommendation purposes, is meaningful in the claim. The recited features of segmenting and generating the output image as proposed represent specific, meaningful image processing limitations that integrate the recited exception into a practical application under prong 2 of step 2A (e.g., beyond mere “apply it”), and/or go beyond what is considered well-understood, routine, and conventional under step 2B. 
	Though claim 1 has been proposed, similar amendments should be applied to claims 9, 11, 13, and 20. The amendment is proposed as follows:
(Currently amended) A processor-implemented method of recommending a customer item, the method comprising: 

receiving, by a segmentation model including one or more neural networks, an image corresponding to a customer acquired using a camera;
segmenting, by the segmentation model, the image corresponding to the customer;
generating, by the segmentation model, an output image based on the segmenting, the output image indicating a category of one or more pixels of the image corresponding to the customer;
extracting a partial image feature vector of the customer from the output image; 
calculating, for each of one or more purchase tendency models of a purchase tendency model database, a correlation level between the customer and the purchase tendency model based on a similarity between the partial image feature vector and a feature vector determined for the purchase tendency model; 
selecting, from the purchase tendency models, a purchase tendency model having a highest correlation level among the correlation levels; 
determining a recommended item for the customer based on the selected purchase tendency model; and 
providing, using a display, information associated with the recommended item.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Examiner Note: The Examiner hereby incorporates the discussion of Applicant’s arguments concerning 35 USC 101 herein below. 

Regarding claims 1-4 and 7-20, under Step 2A claims 1-4 and 7-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites:	
acquiring an image corresponding to a customer,
extracting a partial image feature vector of the customer from an image,
calculating, for each of one or more purchase tendency models of a purchase tendency model database,, a correlation level between the customer and the purchase tendency model based on a similarity between the partial image feature vector and a feature vector determined for the purchase tendency model, 
selecting from the purchase tendency models a purchase tendency model having a highest correlation level among correlation levels, 
determining a recommended item for the customer based on the selected purchase tendency model, and 
providing information associated with the recommended item. 
Notably, claims 9, 11, 13, 19, and 20 recite at least substantially similar abstract concepts and limitations as those identified above regarding claim 1. Notably, claims 9, 11, and 13 recite further limitations that expand upon the commercial activity resulting in a more complex abstraction falling within the same category of abstract idea. In turn, the limitations of claims 1, 9, 11, 13, 19, and 20 recite organizing human activity, such as by performing commercial interactions (see: MPEP 2106.04(a)(2)(II)). This is because the limitations recite a series of steps by which a recommended item may be determined and information of the recommended item may be provided to a user. This represents the performance of a marketing and/or sales activity (e.g., product or item recommendation), which is a commercial interaction and falls under organizing human activity. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see: MPEP 2106.04(a)(2)(II)).

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 1 is only loosely tied to additional elements, such as by reciting a “purchase tendency model database”. Claim 9 provides an online purchase tendency model database, while claim 19 provides additional elements including a non-transitory computer-readable storage medium storing instructions that are processor. Similarly, claim 20 sets for additional elements such as an apparatus including an image acquirer and a processor. Notably, each of claims 1, 9, 11, 13, 19, and 20 recite “a camera” to acquire images, and “a display” to display the recommendation. 
Although reciting these additional elements, taken alone or in combination the elements of claims 1, 9, 11, 13, 19, and 20 are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claims 1, 9, 11, 13, 19, and 20 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In addition to the above, acquiring an image and providing information represent little more than extra-solution activity (e.g. data gathering, obtaining information and transaction, presentation of offers) that contributes only nominally or insignificantly to the execution of the claimed method (see: MPEP 2106.05(g)).
In view of the above, under Step 2A (prong 2), claims 1, 9, 11, 13, 19, and 20 each fail to integrate the recited exception into a practical application. 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 1, 9, 11, 13, 19, and 20, taken individually or as a whole the additional elements of do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself) under step 2B. As discussed above with respect to the integration of the abstract idea into a practical 
Furthermore, the additional elements fail to provide significantly more also because the claims simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claims 1, 9, 11, 13, 19, and 20 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least receiving or transmitting data over a network, performing repetitive calculations, presenting offers, and/or electronically scanning or extracting data.
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually. 
In view of the above, claims 1, 9, 11, 13, 19, and 20 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

Regarding dependent claims 2-4 and 7-8, 10, 12, and 14-18, dependent claims 2-4 and 7-8, 10, 12, and 14-18 recite more complexities descriptive of the abstract idea itself, such as by requiring identification of purchase tendencies, refining the manner in which the recommended item is determined, etc. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves, and merely result in a more complex abstraction. As such, claims 2-4 and 7-8, 10, 12, and 14-18 are understood to recite at least a similar abstract idea as recited in claim 1. 
Under prong 2 of step 2A, the additional elements of dependent claims 2-4 and 7-8, 10, 12, and 14-18 also do not integrate the abstract idea into a practical application, considered both individually or online purchase database, etc.  These claims do not integrate the abstract idea into a practical application because the additional elements are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Lastly, under step 2B, claims 2-4 and 7-8, 10, 12, and 14-18 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (e.g., receiving or transmitting data over a network, electronically scanning or extracting data, performing repetitive calculations, presenting offers – see MPEP 2106.05(d)(II)). 
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually. 
In view of the above, claims 2-4 and 7-8, 10, 12, and 14-18 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 


Allowable Subject Matter
Though rejected on other grounds, claims 1-4 and 7-20 are allowed over the prior art. Notably, claims 9, 11, and 13 were previously indicated as allowable and are written in independent form (see Final Action mailed 11/30/2020). These claims remain allowable over the prior art for at least the reasons discussed therein. 
Claims 1 and 20 are also indicated as allowable over the prior art in view of the accompanying amendments filed 2/1/2021. More specifically, the Examiner emphasizes Applicants Remarks filed 2/1/2021, p. 16 discussing Bart. As noted by Applicant, Bart does not calculate a correlation level between a customer and each cluster based on a similarity between the customer vector and a feature vector determined for the cluster. Rather, instead of using a feature vector determined for each cluster, Bart merely determines which cluster a customer belongs to based on distances between the customer vector of the customer and customer vectors of the various clusters (e.g., using k-means clustering). Accordingly, Bart fails to disclose, teach, or suggest "extracting a partial image feature vector of the customer from the image," and more importantly "calculating, for each of one or more purchase tendency models of a purchase tendency model database, a correlation level between the customer and the purchase tendency model based on a similarity between the partial image feature vector and a feature vector determined for the purchase tendency model" as claimed. 
The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed above. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443.  The examiner can normally be reached on Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619